on rehearing.
GARDNER, J.-
-It is now urged upon this application for rehearing that the opinion in this case is silent as to whether or not the bill should show that there has been administration of the estate of James W. Holmes, deceased, through whom complainants claim an interest in the funds, one as a daughter and the other as the widow and devisee of the'son of said James W. Holmes.
We think it an entirely sufficient answer to this insistence to say that there is no assignment of demurrer taking such point nor was there any such question raised in brief of counsel on submission of this cause. The first presentation thereof is found in brief in support of this application.
We might add, however, that although the funds here in controversy be personalty, yet it is not in every such case that administration is necessary. If the heirs be of age and there are no debts, then administration may be dispensed with. There would be no necessity therefor. The bill seeks a distribution of the fund among *283those interested therein, or entitled thereto, and, if any administration of estate of any deceased member should appear necessary, this is a matter that may be properly provided for by the court in the further progress of the cause.
The question as to ultra vires is also urged upon us on this application. We find no assignment of demurrer taking this point also. However, it may not be improper (though unnecessary) to say that it may be most seriously questioned that the respondent Mobile Temperance Hall Association, having confessedly in its possession funds belonging to said Star of Hope Division No. 4, can be heard to raise any question as to ultra vires.
The application for rehearing is overruled.
Application overruled.